



Exhibit 10.1


SECOND REFINANCING AMENDMENT dated as of October 20, 2017 (this “Agreement”), to
the Credit Agreement (as defined below) among Denali Intermediate Inc., as
Holdings (“Holdings”), Dell Inc., as the Company (the “Company”), Dell
International L.L.C. as a Borrower (“Dell International”), EMC Corporation as a
Borrower (“EMC” and, together with Dell International, the “Borrowers”), the
Lenders party hereto, Credit Suisse AG, Cayman Islands Branch, as Term Loan B
Administrative Agent and Collateral Agent (the “Term Loan B Administrative
Agent”) and JPMorgan Chase Bank, N.A., as Term Loan A/Revolver Administrative
Agent (the “Term Loan A/Revolver Administrative Agent” and, together with the
Term Loan B Administrative Agent, the “Administrative Agents”).
RECITALS
A.     Holdings, the Company, the Borrowers, the Lenders party thereto from time
to time and the Administrative Agents, are party to that certain Credit
Agreement dated as of September 7, 2016 (as amended as of March 8, 2017 and as
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”).
B.     The Credit Agreement permits the Borrowers (i) to obtain Credit Agreement
Refinancing Indebtedness from any Lender or Additional Lender in respect of all
or any portion of the Term Loans outstanding under the Credit Agreement in the
form of Other Term Loans and Other Term Commitments pursuant to a Refinancing
Amendment, (ii) to reduce the rate of interest on Revolving Loans and any fees
payable in respect of the Revolving Credit Facility pursuant to an agreement
entered into by Holdings, the Company, the Borrowers, the Administrative Agents
and each of the Revolving Lenders and (iii) to amend the Credit Agreement with
the written consent of the Required Lenders, the Administrative Agents,
Holdings, the Company and the Borrowers to add one or more additional credit
facilities and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of the Credit Agreement and the other Loan Documents.
C.     On the Second Refinancing Amendment Effective Date (as defined below),
the Borrowers intend to (i) reduce the Applicable Rate and other fees in respect
of the Revolving Credit Facility, (ii) incur new Term A-2 Loans pursuant to
Sections 2.21 and 9.02 of the Credit Agreement in an aggregate principal amount
of up to $3,777,812,500.00 (any such resulting Term A-2 Loans, the “Refinancing
Term A-2 Loans”), (iii) incur new Term A-3 Loans pursuant to Sections 2.21 and
9.02 of the Credit Agreement in an aggregate principal amount of up to
$1,800,000,000.00 (any such resulting Term A-3 Loans, the “Replacement Term A-3
Loans” and, together with the Refinancing Term A-2 Loans, the “Refinancing Term
A Loans”), (iv) use the proceeds of the Refinancing Term A Loans together with
cash on hand of the Borrowers to repay all Term A-2 Loans (the “Original Term
A-2 Loans”) and Term A-3 Loans (the “Original Term A-3 Loans”) outstanding
immediately prior to the Second Refinancing Amendment Effective Date and accrued
interest thereon and to pay fees and expenses incurred in connection with the
foregoing, (v) incur additional Term A-2 Loans pursuant to Section 9.02 of


1

--------------------------------------------------------------------------------





the Credit Agreement (it being understood and agreed that the incurrence of such
Loans shall not constitute an incurrence of Indebtedness pursuant to the
definition of “Incremental Cap”) in an aggregate principal amount of up to
$672,187,500.00 (any such resulting Term A-2 Loans, the “Additional Term A-2
Loans” and, together with the Refinancing Term A-2 Loans, the “Replacement Term
A-2 Loans”; the Replacement Term A-2 Loans together with the Replacement Term
A-3 Loans are referred to herein as the “Replacement Term A Loans”), (vi) use
the proceeds of the Additional Term A-2 Loans on and after the Second
Refinancing Amendment Effective Date for general corporate purposes, including
the repayment of indebtedness and (vii) obtain pursuant to Section 9.02 of the
Credit Agreement (it being understood and agreed that the incurrence of such
Loans shall not constitute an incurrence of Indebtedness pursuant to the
definition of “Incremental Cap”) up to $180,000,000.00 of additional commitments
under the Revolving Credit Facility in the form of an increase to the existing
Revolving Commitments (the “Additional Revolving Commitments” and each Person
party hereto who has agreed to provide Additional Revolving Commitments, an
“Additional Revolving Lender”) and (viii) use the proceeds of the Additional
Revolving Commitments on and after the Second Refinancing Amendment Effective
Date for general corporate purposes and any other use not prohibited by the
Credit Agreement. Each Lender holding Original Term A-2 Loans is referred to
herein as an “Existing Term A-2 Lender” and each Lender holding Original Term
A-3 Loans is referred to herein as an “Existing Term A-3 Lender”.
D.    Subject to the terms and conditions set forth herein:
(1)     Each Person party hereto who has delivered a signature page as a Lender
agreeing to provide Replacement Term A-2 Loans (each such Person who is a Term
A-2 Lender holding Original Term A-2 Loans immediately prior to the
effectiveness of this Agreement, a “Continuing Term A-2 Lender”; each such
Person who is not a Continuing Term A-2 Lender, an “Additional Replacement Term
A-2 Lender”; and each Continuing Term A-2 Lender and Additional Replacement Term
A-2 Lender, a “Replacement Term A-2 Lender” and each, Replacement Term A-2
Lender that is providing Refinancing Term A-2 Loans “Refinancing Term A-2
Lender”) has agreed to (i) consent (x) to the amendments to the Credit Agreement
as provided in Section 1.03 below and (y) in the case of Refinancing Term A-2
Lenders, to the incurrence of the Additional Term A-2 Loans and the
establishment of the Additional Revolving Commitments and (ii) provide a new
commitment of Replacement Term A-2 Loans and/or a commitment to convert all (or
such lesser amount as the Second Refinancing Amendment Arrangers may allocate)
of its Original Term A-2 Loans into Refinancing Term A-2 Loans (such converted
Refinancing Term A-2 Loans, the “Converted Term A-2 Loans” and any such
conversion of Original Term A-2 Loans into Refinancing Term A-2 Loans being
referred to herein as a “Term A-2 Conversion”) in each case in the amount set
forth on Schedule A to this Agreement (such amount the “Replacement Term A-2
Commitment” and such schedule the “Term A-2 Loan Refinancing Allocation
Schedule”). Any Lender holding Original Term A-2 Loans immediately prior to the
effectiveness of this Agreement that is not a Replacement Term A-2 Lender is
referred to herein as an “Exiting Term A-2 Lender”. In the event that any Lender
is a Continuing Term A-2 Lender but receives an allocation of Replacement Term
A-2 Loans in an amount less than the amount of its Original Term A-2 Loans, such
Lender shall be considered an Exiting Term Lender with respect to the difference
between the amount of


2

--------------------------------------------------------------------------------





its Original Term A-2 Loans and the allocated amount of its Replacement Term A-2
Loans.
(2)     Each Person party hereto who has delivered a signature page as a Lender
agreeing to provide Replacement Term A-3 Loans (each such Person who is a Term
A-3 Lender holding Original Term A-3 Loans immediately prior to the
effectiveness of this Agreement, a “Continuing Term A-3 Lender”; each such
Person who is not a Continuing Term A-3 Lender, an “Additional Replacement Term
A-3 Lender”; and each Continuing Term A-3 Lender and Additional Replacement Term
A-3 Lender, a “Replacement Term A-3 Lender”) has agreed to (i) consent to the
amendments to the Credit Agreement as provided in Section 1.03 below and to the
incurrence of the Additional Term A-2 Loans and the establishment of the
Additional Revolving Commitments and (ii) provide a new commitment and/or a
commitment to convert all (or such lesser amount as the Second Refinancing
Amendment Arrangers may allocate) of its Original Term A-3 Loans into
Replacement Term A-3 Loans (such converted Replacement Term A-3 Loans, the
“Converted Term A-3 Loans” and any such conversion of Original Term A-3 Loans
into Replacement Term A-3 Loans being referred to herein as a “Term A-3
Conversion”) in each case, in the amount set forth on Schedule B to this
Agreement (such amount, the “Replacement Term A-3 Commitment” and such Schedule,
the “Term A-3 Loan Refinancing Allocation Schedule”). Any Lender holding
Original Term A-3 Loans immediately prior to the effectiveness of this Agreement
that is not a Replacement Term A-3 Lender is referred to herein as an “Exiting
Term A-3 Lender”. In the event that any Lender is a Continuing Term A-3 Lender
but receives an allocation of Replacement Term A-3 Loans in an amount less than
the amount of its Original Term A-3 Loans, such Lender shall be considered an
Exiting Term Lender with respect to the difference between the amount of its
Original Term A-3 Loans and the allocated amount of its Replacement Term A-3
Loans.
(3)    Each Revolving Lender party hereto has agreed to (i) consent to the
amendments to the Credit Agreement as provided in Section 1.03 below and, with
respect to such Revolving Lender’s existing Revolving Commitments, to the
incurrence of the Additional Term A-2 Loans and the establishment of the
Additional Revolving Commitments and (ii) provide the Additional Revolving
Commitments, if any, set forth opposite its name on Schedule C hereto.
E.    JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the Second
Refinancing Amendment Effective Date), Barclays Bank PLC, Citigroup Global
Markets Inc., Credit Suisse Securities (USA) LLC, Goldman Sachs Bank USA,
Deutsche Bank Securities Inc. and RBC Capital Markets are the joint lead
arrangers and joint bookrunners for this Agreement and the Replacement Term A
Loans (the “Second Refinancing Amendment Arrangers”).
F.     In order to effect the foregoing, Holdings, the Company, the Borrowers
and the other parties hereto desire to amend the Credit Agreement, subject to
the terms and


3

--------------------------------------------------------------------------------





conditions set forth herein. This Agreement is (i) a Refinancing Amendment
contemplated by Section 2.21 of the Credit Agreement to provide for the
Refinancing Term A Loans, which is subject to the approval of Holdings, the
Company, the Borrowers, the Administrative Agents, the Refinancing Term A-2
Lenders and the Replacement Term A-3 Lenders, (ii) an agreement to amend the
terms of the Revolving Credit Facility contemplated by Section 9.02 of the
Credit Agreement, which is subject to the approval of the Company, the
Borrowers, the Administrative Agents and the Revolving Lenders and (iii) an
agreement to permit the incurrence of the Additional Term A-2 Loans and the
establishment of the Additional Revolving Commitments contemplated by Section
9.02 of the Credit Agreement, which is subject to the approval of the Required
Lenders, the Administrative Agents, Holdings, the Company and the Borrowers. On
the Second Refinancing Amendment Effective Date, the Refinancing Term A-2
Lenders, the Replacement Term A-3 Lenders and the Revolving Lenders (without
giving effect to the Additional Commitments) constitute the Required Lenders
under the Credit Agreement. This Agreement will become effective only on the
Second Refinancing Amendment Effective Date.
AGREEMENTS
In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Holdings, the
Company, the Borrowers, the Replacement Term A-2 Lenders, the Replacement Term
A-3 Lenders, the Revolving Lenders and the Administrative Agents hereby agree as
follows:
ARTICLE I.


Refinancing Amendment


SECTION 1.01.    Defined Terms. Capitalized terms used herein (including in the
recitals hereto) and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The rules of construction
specified in Section 1.03 of the Credit Agreement also apply to this Agreement.


SECTION 1.02.    Replacement Term A Loans and Revolving Commitments. (a) Subject
to the terms and conditions set forth herein, on the Second Refinancing
Amendment Effective Date, (i) each Additional Replacement Term A-2 Lender agrees
to fund a Replacement Term A-2 Loan in a principal amount not exceeding such
Additional Replacement Term A-2 Lender’s Replacement Term A-2 Commitment set
forth on the Term A-2 Loan Refinancing Allocation Schedule, (ii) each Additional
Replacement Term A-3 Lender agrees to fund a Replacement Term A-3 Loan in a
principal amount not exceeding such Additional Replacement Term A-3 Lender’s
Replacement Term A-3 Commitment set forth on the Term A-3 Loan Refinancing
Allocation Schedule and (iii) each Continuing Term A-2 Lender that has a
Replacement Term A-2 Commitment that exceeds its Converted Term A-2 Loans agrees
to fund Replacement Term A-2 Loans in a principal amount equal to such excess
and (iv) each Continuing Term A-3 Lender that has a Replacement Term A-3
Commitment that exceeds its Converted Term A-3 Loans agrees to fund Replacement
Term A-3 Loans in a principal amount equal to such excess.(b)    Subject to the
terms and conditions set forth herein, on the Second Refinancing Amendment
Effective Date, each Continuing Term A-2 Lender agrees to convert all (or such
lesser amount as the Second Refinancing Amendment Arrangers may allocate) of its
Original Term A-2 Loans into Converted Term A-2 Loans. Without limiting the
generality of the foregoing and subject to allocation of Replacement Term A-2
Loans by the Second Refinancing Amendment Arrangers, each Continuing Term A-2
Lender shall have a commitment to acquire by a Term A-2 Conversion Converted


4

--------------------------------------------------------------------------------





Term A-2 Loans in the amounts of Original Term A-2 Loans then held by such
Continuing Term A-2 Lender. Each party hereto acknowledges and agrees that
notwithstanding any such Term A-2 Conversion, each such Continuing Term A-2
Lender shall be entitled to receive payment on the Second Refinancing Amendment
Effective Date of the unpaid fees and interest accrued to such date with respect
to all of its Original Term A-2 Loans. Each Continuing Term A-2 Lender’s
Replacement Term A-2 Commitment inclusive of its Converted Term A-2 Loans are
set forth on the Term A-2 Loan Refinancing Allocation Schedule.


(c)    Subject to the terms and conditions set forth herein, on the Second
Refinancing Amendment Effective Date, each Continuing Term A-3 Lender agrees to
convert all (or such lesser amount as the Second Refinancing Amendment Arrangers
may allocate) of its Original Term A-3 Loans into Converted Term A-3 Loans.
Without limiting the generality of the foregoing and subject to allocation of
Replacement Term A-3 Loans by the Second Refinancing Amendment Arrangers, each
Continuing Term A-3 Lender shall have a commitment to acquire by a Term A-3
Conversion Converted Term A-3 Loans in the amounts of Original Term A-3 Loans
then held by such Continuing Term A-3 Lender. Each party hereto acknowledges and
agrees that notwithstanding any such Term A-3 Conversion, each such Continuing
Term A-3 Lender shall be entitled to receive payment on the Second Refinancing
Amendment Effective Date of the unpaid fees and interest accrued to such date
with respect to all of its Original Term A-3 Loans. Each Continuing Term A-3
Lender’s Replacement Term A-3 Commitment inclusive of its Converted Term A-3
Loans are set forth on the Term A-3 Loan Refinancing Allocation Schedule.


(d)    Each Lender, by delivering its signature page to this Agreement and, in
the case of each Replacement Term A-2 Lender and Replacement Term A-3 Lender,
funding and/or converting its Original Term A-2 Loans and/or Original Term A-3
Loans into Replacement Term A-2 Loans and/or Replacement Term A-3 Loans,
respectively, on the Second Refinancing Amendment Effective Date, shall be
deemed to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Term Loan A/Revolver Administrative Agent or any Class
of Lenders on the Second Refinancing Amendment Effective Date. The commitments
of the Replacement Term A-2 Lenders, the Replacement Term A-3 Lenders and the
Revolving Lenders, respectively, are several, and no Replacement Term A-2
Lender, Replacement Term A-3 Lender or Revolving Lender, shall be responsible
for any other Replacement Term A-2 Lender’s, Replacement Term A-3 Lender’s or
Revolving Lender’s failure to make New Term A-2 Loans, Replacement Term A-3
Loans or Revolving Loans.


(e)    Each Refinancing Term A-2 Lender, each Replacement Term A-3 Lender and
each Revolving Lender (without giving effect to the Additional Commitments)
hereby consents to the incurrence of the Additional Term A-2 Loans and the
establishment of the Additional Revolving Commitments (it being understood and
agreed that the incurrence of such Loans and establishment of Commitments shall
not constitute an incurrence of Indebtedness pursuant to the definition of
“Incremental Cap”) and the other amendments to the Credit Agreement set forth
herein.
        
(f)    Subject to the terms and conditions set forth herein, pursuant to
Sections  2.21 and 9.02 of the Credit Agreement, effective as of the Second
Refinancing Amendment Effective Date, for all purposes of the Loan Documents,
(i) the Replacement Term A-2 Commitments shall constitute “Term Commitments”,
“Other Term Commitments” and “Term A-2 Commitments”, (ii) the Replacement Term
A-3 Commitments” shall constitute “Term Commitments, “Other Term Commitments”
and “Term A-3 Commitments”, (iii) the Replacement Term A-2 Loans shall
constitute “Term Loans”, “Term A-2 Loans” and “Other Term Loans”, (iv) the
Replacement Term A-3 Loans shall constitute “Term Loans”, “Term A-3 Loans” and
“Other Term Loans”, (v)  each Replacement Term A-2 Lender shall become an
“Additional Term Lender”, an “Additional Lender”, a “Term A-2 Lender”, a “Term
Lender” and a


5

--------------------------------------------------------------------------------





“Lender” and shall have all the rights and obligations of a Lender holding a
Term A-2 Commitment (or, following the making of a Replacement Term A-2 Loan, a
Term A-2 Loan), (vi) each Replacement Term A-3 Lender shall become an
“Additional Term Lender”, an “Additional Lender”, a “Term A-3 Lender”, a “Term
Lender” and a “Lender” and shall have all the rights and obligations of a Lender
holding a Term A-3 Commitment (or, following the making of a Replacement Term
A-3 Loan, a Term A-3 Loan), (vii) the Additional Revolving Commitments shall
constitute “Revolving Commitments” and (viii) each Additional Revolving Lender
shall become a “Revolving Lender” and a “Lender” and shall have all the rights
and obligations of a Lender holding a Revolving Commitment.


(g)    The (i) Original Term A-2 Loans of each Exiting Term A-2 Lender and (ii)
Original Term A-3 Loans of each Exiting Term A-3 Lender shall, in each case,
immediately upon the effectiveness of this Agreement, be repaid in full
(together with any unpaid fees and interest accrued thereon (including funding
losses payable to any Exiting Term Lenders pursuant to Section 2.16 of the
Credit Agreement)) with the proceeds of the Refinancing Term A-2 Loans and the
Replacement Term A-3 Loans and other funds available to the Borrowers. The
Borrowers shall, on the Second Refinancing Amendment Effective Date, pay to the
Term Loan A/Revolver Administrative Agent, for the accounts of the Persons that
are Term A-2 Lenders and/or Term A-3 Lenders immediately prior to the Second
Refinancing Amendment Effective Date, all interest, fees and other amounts
accrued to the Second Refinancing Amendment Effective Date with respect to the
Original Term A-2 Loans and Original Term A-3 Loans, whether or not such
Original Term A-2 Loans and Original Term A-3 Loans are converted pursuant to
Section 1.02 (b) or (c) of this Agreement.


(h)    Each Lender party hereto (including the Continuing Term A-2 Lenders and
the Continuing Term A-3 Lenders) waives any right to compensation for losses,
expenses or liabilities incurred by such Lender to which it may otherwise have
been entitled pursuant to Section 2.16 of the Credit Agreement in respect of the
transactions contemplated hereby.


(i)    (A) The obligation of each Replacement Term A-2 Lender and Replacement
Term A-3 Lender to make Replacement Term A-2 Loans and Replacement Term A-3
Loans, as applicable, on the Second Refinancing Amendment Effective Date, (B)
the obligation of each Additional Revolving Lender to provide Additional
Revolving Commitments on the Second Refinancing Amendment Effective Date and
(C) the effectiveness of each Refinancing Term A-2 Lender’s, Replacement Term
A-3 Lender’s and Revolving Lender’s consent to this Agreement are, in each case,
subject to the satisfaction of the following conditions:


(i)Immediately before and after giving effect to each Refinancing Term A-2
Lender’s, Replacement Term A-3 Lenders and Revolving Lender’s consent to this
Agreement, the effectiveness of the Additional Revolving Commitments and the
borrowing of the Replacement Term A-2 Loans and the Replacement Term A-3 Loans
and the repayment in full of the Original Term A-2 Loans and the Original Term
A-3 Loans, (x) the conditions set forth in paragraphs (a) and (b) of
Section 4.02 of the Credit Agreement shall be satisfied on and as of the Second
Refinancing Amendment Effective Date, and the Term Loan A/Revolver
Administrative Agent shall have received a certificate of a Responsible Officer
dated the Second Refinancing Amendment Effective Date to such effect and (y) the
representations and warranties set forth in Section 2.01 shall be true and
correct.


(ii)The Term Loan A/Revolver Administrative Agent, the Revolving Lenders, the
Replacement Term A-2 Lenders and the Replacement Term A-3 Lenders shall have
received a favorable legal opinion of (i) Simpson Thacher & Bartlett LLP, New
York, Delaware and Texas counsel for the Loan Parties and (ii) Skadden, Arps,
Slate, Meagher & Flom LLP, special Massachusetts counsel for the Loan Parties,
in each case, covering such matters as the Term Loan


6

--------------------------------------------------------------------------------





A/Revolver Administrative Agent may reasonably request and otherwise reasonably
satisfactory to the Term Loan A/Revolver Administrative Agent. The Borrowers
hereby request each such counsel to deliver such opinion.


(iii)The Term Loan A/Revolver Administrative Agent shall have received (i) a
certificate of good standing with respect to each of the Borrowers, the Company,
Holdings and the Guarantors and (ii) a closing certificate executed by a
Responsible Officer of each of the Borrowers, the Company and Holdings dated the
Second Refinancing Amendment Effective Date, substantially in the form of the
closing certificate delivered in connection with the Credit Agreement,
certifying as to the incumbency and specimen signature of each officer executing
this Agreement or any other document delivered in connection herewith on behalf
of each of the Borrowers, the Company and Holdings and attaching (A) a true and
complete copy of the certificate of incorporation of each of the Borrowers, the
Company and Holdings, including all amendments thereto, as in effect on the
Second Refinancing Amendment Effective Date, certified as of a recent date by
the Secretary of State of the state of its organization, that has not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above, (B) a true and complete
copy of the by-laws of each of the Borrowers, the Company and Holdings as in
effect on the Second Refinancing Amendment Effective Date and at all times since
the date prior to the date of the resolutions described in clause (C) below and
(C) a true and complete copy of resolutions duly adopted by the Board of
Directors, of each of the Borrowers, the Company and Holdings authorizing the
execution, delivery and performance of this Agreement and certifying that such
resolutions have not been modified, rescinded or amended and are in full force
and effect.


(iv)The Term Loan A/Revolver Administrative Agent shall have received a
certificate of the Company on behalf of each Loan Party (other than the
Borrowers and Holdings), dated the Second Refinancing Amendment Effective Date
and executed by a Responsible Officer of the Company, certifying that, except as
otherwise indicated therein, there have been no material amendments, supplements
or modifications since the Effective Date to the documents delivered on the
Effective Date pursuant to clauses (i) and (ii) of Section 4.01(d) of the Credit
Agreement.


(v)The Term Loan A/Revolver Administrative Agent shall have received a Borrowing
Request in a form reasonably acceptable to the Term Loan A/Revolver
Administrative Agent requesting that the Replacement Term A-2 Lenders and the
Replacement Term A-3 Lenders make the Replacement Term A-2 Loans and the
Replacement Term A-3 Loans to the Borrowers on the Second Refinancing Amendment
Effective Date.


(vi)The Term Loan A/Revolver Administrative Agent shall have received a notice
of prepayment with respect to the Original Term A-2 Loans and the Original Term
A-3 Loans, in each case, setting forth the information required by Section
2.11(f) of the Credit Agreement on the Second Refinancing Amendment Effective
Date.


(vii)The Term Loan A/Revolver Administrative Agent and the Second Refinancing
Amendment Arrangers shall have received all documentation at least three
Business Days prior to the Second Refinancing Amendment Effective Date and other
information about the Loan Parties that shall have been reasonably requested in
writing at least 10 Business Days prior to the Second Refinancing Amendment
Effective Date and that the Administrative Agents or the Second Refinancing
Amendment Arrangers have reasonably determined is required by United States
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation Title III of the
USA Patriot Act.




7

--------------------------------------------------------------------------------





(viii)The Term Loan A/Revolver Administrative Agent shall have received a
certificate from the chief financial officer of the Company certifying that the
Company and its Subsidiaries on a consolidated basis after giving effect to the
transactions contemplated hereby are Solvent.


(ix)The conditions to effectiveness of this Agreement set forth in Section 1.04
hereof (other than paragraph (b) thereof) shall have been satisfied.


(x)Each Loan Party shall have entered into a reaffirmation agreement, in form
and substance reasonably satisfactory to the Administrative Agents.


(j)    Each Issuing Bank hereby consents to the allocation of Revolving
Commitments set forth on Schedule C hereto and to each Additional Revolving
Lender.


(k)    On the Second Refinancing Amendment Effective Date, the Borrowers shall,
in coordination with the Term Loan A/Revolver Administrative Agent, repay
outstanding Revolving Loans of certain of the Revolving Lenders, and incur
additional Revolving Loans from certain of the Revolving Lenders to the extent
necessary so that all of the Revolving Lenders participate in each outstanding
Borrowing of Revolving Loans pro rata on the basis of their respective
percentage of the aggregate Revolving Commitments (after giving effect to the
Additional Revolving Commitments).  The participations in any outstanding
Letters of Credit and any outstanding Swingline Loans shall each be adjusted in
accordance with each Lender’s respective percentage of the aggregate Revolving
Commitments as reallocated in accordance with such increase in Revolving
Commitments.


SECTION 1.03.    Amendment of Credit Agreement. Effective as of the Second
Refinancing Amendment Effective Date, the Credit Agreement is hereby amended as
follows:(i)    The following definitions are hereby added in the appropriate
alphabetical order to Section 1.01 of the Credit Agreement (or, to the extent
applicable, are hereby amended and restated in their entirety):


“Converted Term A-2 Loans” has the meaning assigned thereto in the Second
Refinancing Amendment.
“Converted Term A-3 Loans” has the meaning assigned thereto in the Second
Refinancing Amendment.
“Original Term A-2 Loans” has the meaning assigned thereto in the Second
Refinancing Amendment.
“Original Term A-3 Loans” has the meaning assigned thereto in the Second
Refinancing Amendment.
“Replacement Term A-2 Loans” has the meaning assigned thereto in the Second
Refinancing Amendment.
“Replacement Term A-3 Loans” has the meaning assigned thereto in the Second
Refinancing Amendment.
“Second Refinancing Amendment” means the Second Refinancing Amendment to this
Agreement dated as of October 20, 2017, among


8

--------------------------------------------------------------------------------





Holdings, the Company, the Borrowers, the Term A Lenders and Revolving Lenders
party thereto and the Administrative Agents.
“Second Refinancing Amendment Arrangers” means JPMorgan Chase Bank, N.A.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the Second Refinancing Amendment Effective Date), Barclays
Bank PLC, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC,
Goldman Sachs Bank USA, Deutsche Bank Securities Inc. and RBC Capital Markets.
“Second Refinancing Amendment Effective Date” has the meaning assigned thereto
in the Second Refinancing Amendment.
“Second Refinancing Amendment Reaffirmation Agreement” means the Reaffirmation
Agreement dated as of October 20, 2017, among Holdings, the subsidiaries of
Holdings party thereto, the Administrative Agents and the Collateral Agent.
“Term A Lender” means the Term A-1 Lenders, Term A-2 Lenders and Term A-3
Lenders, collectively.
“Term A-2 Conversion” has the meaning assigned thereto in the Second Refinancing
Amendment.
“Term A-2 Loan Refinancing Allocation Schedule” has the meaning assigned thereto
in the Second Refinancing Amendment.
“Term A-3 Conversion” has the meaning assigned thereto in the Second Refinancing
Amendment.
“Term A-3 Loan Refinancing Allocation Schedule” has the meaning assigned thereto
in the Second Refinancing Amendment.
(ii)    The definition of “Applicable Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended by:


(a)amending and restating clause (c) in its entirety as follows:


“(c) with respect to any Term A-3 Loan, on the Second Refinancing Amendment
Effective Date, (i) 0.50% per annum, in the case of an ABR Loan, or (ii) 1.50%
per annum, in the case of a Eurocurrency Loan,”;
(b)amending and restating clause (e) in its entirety as follows:




9

--------------------------------------------------------------------------------





“(e) with respect to any Term A-2 Loan, on the Second Refinancing Amendment
Effective Date, (i) 0.75% per annum, in the case of an ABR Loan, or (ii) 1.75%
per annum, in the case of a Eurocurrency Loan, and”;
(c)amending and restating clause (f) in its entirety as follows:


“(f) with respect to any Revolving Loan, (A) on and after the Effective Date,
but prior to the Second Refinancing Amendment Effective Date (i) 1.00% per annum
in the case of an ABR Loan or (ii) 2.00% per annum in the case of a Eurocurrency
Loan and (B) on and after the Second Refinancing Amendment Effective Date (i)
0.50% per annum, in the case of an ABR Loan, or (ii) 1.50% per annum, in the
case of a Eurocurrency Loan”, and
(d)amending and restating clause (A) in its entirety as follows:


“(A) on and after the Effective Date, but prior to the Second Refinancing
Amendment Effective Date, with respect to clause (d) and (f), the Applicable
Rate shall be based on the Company’s public corporate credit rating from each of
S&P and Moody’s (the “Rating”) in accordance with the pricing grid set forth
below:
 
Rating
(Corporate
and Stable or
better)
Term A-1
ABR Loan
Applicable Rate
Term A-1
Eurocurrency Loan
Applicable Rate
Revolving Credit Facility ABR Loan Applicable Rate
Revolving Credit Facility Eurocurrency Loan Applicable Rate
Commitment Fee
I
BBB/Baa2
0.50%
1.50%
0.50%
1.50%
0.25%
II
BBB-/Baa3
0.75%
1.75%
0.75%
1.75%
0.25%
III
BB+/Ba1
1.00%
2.00%
1.00%
2.00%
0.375%
IV
BB/Ba2
1.25%
2.25%
1.25%
2.25%
0.50%



(e)amending and restating clause (B) (but not, for the avoidance of doubt, the
two immediately following paragraphs which shall remain in effect) in its
entirety as follows:


“(B) on and after the Second Refinancing Amendment Effective Date, with respect
to clauses (c) through (f), the Applicable Rate shall be based on the Company’s
public corporate credit rating from each of S&P and Moody’s (the “Rating”) in
accordance with the pricing grid set forth below.


10

--------------------------------------------------------------------------------





Level
Rating
(Corporate
and Stable or
better)
Term A-1
ABR Loan
Applicable Rate
Term A-1
Eurocurrency Loan
Applicable Rate
Term A-2
ABR Loan
Applicable Rate
Term A-2
Eurocurrency Loan
Applicable Rate
Revolving Credit Facility and Term A-3
ABR Loan
Applicable Rate
Revolving Credit Facility and Term A-3
Eurocurrency Loan
Applicable Rate
Commitment Fee
I
BBB/Baa2
0.50%
1.50%
0.25%
1.25%
0.00%
1.00%
0.20%
II
BBB-/Baa3
0.75%
1.75%
0.50%
1.50%
0.25%
1.25%
0.25%
III
BB+/Ba1
1.00%
2.00%
0.75%
1.75%
0.50%
1.50%
0.30%
IV
BB/Ba2
1.25%
2.25%
1.00%
2.00%
0.75%
1.75%
0.35%

”
(iii)    The definition of “Revolving Commitment” set forth in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:
““Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Lender pursuant to an Assignment and Assumption
or (ii) a Refinancing Amendment or a Loan Modification Agreement. The initial
amount of each Lender’s Revolving Commitment is set forth on Schedule C to the
Second Refinancing Amendment, or in the Assignment and Assumption, Loan
Modification Agreement or Refinancing Amendment pursuant to which such Lender
shall have assumed its Revolving Commitment, as the case may be. The initial
amount of the Lenders’ Revolving Commitments as of the Second Refinancing
Amendment Effective Date is $3,330,000,000.00.”
(iv)    The definition of “Security Documents” set forth in Section 1.01 of the
Credit Agreement is hereby amended by adding the text “, the Second Refinancing
Amendment Reaffirmation Agreement” after the text “the First Refinancing
Amendment Reaffirmation Agreement” appearing in such definition.
(v)    The definition of “Term A-2 Commitment” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:


““Term A-2 Commitment” means, with respect to each Term A-2 Lender, its
obligation to make a Replacement Term A-2 Loan to the Borrowers pursuant to the
Second Refinancing Amendment (including pursuant to a Term A-2 Conversion of
Original Term A-2 Loans of such Term A-2 Lender) in an aggregate principal
amount not to exceed the amount set forth on the Term A-2 Loan Refinancing
Allocation Schedule as such amount may be adjusted from time to time in
accordance with this Agreement. On the Second Refinancing Amendment Effective
Date the initial aggregate principal amount of the Term A-2 Commitments is
$4,450,000,000.00.”


11

--------------------------------------------------------------------------------





(vi)    The definition of “Term A-3 Commitment” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
““Term A-3 Commitment” means, with respect to each Term A-3 Lender, its
obligation to make a Replacement Term A-3 Loan to the Borrowers pursuant to the
Second Refinancing Amendment (including pursuant to a Term A-3 Conversion of
Original Term A-3 Loans of such Term A-3 Lender) in an aggregate principal
amount not to exceed the amount set forth on the Term A-3 Loan Refinancing
Allocation Schedule, as such amount may be adjusted from time to time in
accordance with this Agreement. On the Second Refinancing Amendment Effective
Date the initial aggregate principal amount of the Term A-3 Commitments is
$1,800,000,000.00.”
(vii)    The definition of “Term A-2 Loan” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:


““Term A-2 Loan” means a Term A-2 Loan made pursuant to clause (b) of Section
2.01 and Replacement Term A-2 Loans made pursuant to the Second Refinancing
Amendment.
(viii)    The definition of “Term A-3 Loan” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:


““Term A-3 Loan” means a Term A-3 Loan made pursuant to clause (e) of Section
2.01 and Replacement Term A-3 Loans made pursuant to the Second Refinancing
Amendment.
(ix)    Annex I to the Credit Agreement is hereby deleted and replaced with
Annex I hereto.


(x)    Section 5.10 of the Credit Agreement shall be amended by adding the
following sentence at the end thereof:


“The Borrowers will use the proceeds of the Term A-2 Loans and the Term A-3
Loans borrowed on the Second Refinancing Amendment Effective Date, (x) on the
Second Refinancing Amendment Effective Date, to repay in full all of the
Original Term A-2 Loans and Original Term A-3 Loans, together with all accrued
and unpaid interest, fees and other amounts due in respect thereof and (y) on
and after the Closing Date, for general corporate purposes, including the
repayment of Indebtedness.”
SECTION 1.04.    Agreement Effectiveness. This Agreement shall become effective
as of the first date (the “Second Refinancing Amendment Effective Date”) on
which the following conditions have been satisfied:


(a)    The Administrative Agents and the Second Refinancing Amendment Arrangers
(or their counsel) shall have received from (i) the Borrowers, (ii) Holdings,
(iii) the Company, (iv) each Revolving Lender, (v) each Replacement Term A-2
Lender, (vi) each Replacement Term A-3 Lender and (vii) each Administrative
Agent, either (x) counterparts of this Agreement signed on behalf of such
parties


12

--------------------------------------------------------------------------------





or (y) written evidence satisfactory to the Administrative Agents (which may
include facsimile or other electronic transmissions of signed signature pages)
that such parties have signed counterparts of this Agreement.


(b)    The conditions to the effectiveness of the Revolving Lenders’, the
Refinancing Term A-2 Lenders’ and the Replacement Term A-3 Lenders’ consent to
this Agreement, the making of the Replacement Term A Loans and the establishment
of the Additional Commitments set forth in Section 1.02(i) hereof (other than
clause (ix) thereof) shall have been satisfied.


(c)    The Borrowers shall have paid in full, or substantially concurrently with
the satisfaction of the other conditions precedent set forth in this Section
1.04 shall pay in full (i) all of the Original Term A-2 Loans (giving effect to
any Term A-2 Conversion thereof), (ii) all of the Original Term A-3 Loans
(giving effect to any Term A-3 Conversion thereof), (iii) all accrued and unpaid
fees and interest with respect to the Original Term A-2 Loans and Original Term
A-3 Loans (including any such Original Term A-2 Loans or Original Term A-3 Loans
that will be converted to Refinancing Term A-2 Loans or Replacement Term A-3
Loans on the Second Refinancing Amendment Effective Date) and (iv) to the extent
invoiced, any amounts payable to the Persons that are Exiting Term A-2 Lenders
or Exiting Term A-3 Lenders immediately prior to the Second Refinancing
Amendment Effective Date pursuant to Section 2.16 of the Credit Agreement, in
each case, with such payments to be made with the proceeds of Refinancing Term
A-2 Loans or Replacement Term A-3 Loans to be made on the Second Refinancing
Amendment Effective Date and other funds available to the Borrowers.


(d)    The Administrative Agents and the Second Refinancing Amendment Arrangers
shall have received, in immediately available funds, payment or reimbursement of
all costs, fees, out-of-pocket expenses, compensation and other amounts then due
and payable in connection with this Agreement, including, to the extent invoiced
at least one Business Day prior to the Second Refinancing Amendment Effective
Date, the reasonable fees, charges and disbursements of counsel for the
Administrative Agents and the Second Refinancing Amendment Arrangers.


(e)    The Borrowers shall have paid to the Second Refinancing Amendment
Arrangers the fees in the amounts previously agreed in writing to be received on
the Second Refinancing Amendment Effective Date.


(f)    The Borrowers shall have paid to the Term Loan A/Revolver Administrative
Agent (i) for the account of each Revolving Lender who has provided a signature
page consenting to this Agreement, a fee in consideration for the reduction in
interest and fees applicable to its Revolving Loans and Revolving Commitments in
an amount equal to 0.05% of the aggregate principal amount of the Revolving
Commitments of such Revolving Lender outstanding immediately prior to the Second
Refinancing Amendment Effective Date, (ii) for the account of each Revolving
Lender providing an Additional Commitment, a fee in an amount equal to 0.05% of
the aggregate principal amount of the Additional Commitments provided by such
Revolving Lender and (iii) for the account of each Replacement Term A-2 Lender
who has delivered a signature page as a Lender agreeing to provide Replacement
Term A-2 Loans (including through a Term A-2 Conversion), a fee in an amount
equal to (A) in the case of any Continuing Term A-2 Lender, the sum of (x) 0.05%
of the aggregate principal amount of Replacement Term A-2 Loans provided by such
Replacement Term A-2 Lender up to the amount of its Original Term A-2 Commitment
and (y) 0.25% of the aggregate principal amount of Replacement Term A-2 Loans
provided by such Replacement Term A-2 Lender in excess of its Original Term A-2
Commitment (if any) and (B) in the case of any Additional Replacement Term A-2
Lender, 0.25% of the aggregate principal amount of Replacement Term A-2 Loans
provided by such Additional Replacement Term A-2 Lender, in each case on the
Second Refinancing Amendment Effective Date. For


13

--------------------------------------------------------------------------------





the avoidance of doubt, the fees paid to Replacement Term A-2 Lenders are in
respect of their respective commitments to provide Replacement Term A-2 Loans
and not their consent to this Amendment.


The Term Loan A/Revolver Administrative Agent shall notify the Borrowers, the
Replacement Term A-2 Lenders, the Replacement Term A-3 Lenders, the Revolving
Lenders and the other Lenders of the Second Refinancing Amendment Effective Date
and such notice shall be conclusive and binding. Notwithstanding the foregoing,
the amendment effected hereby shall not become effective and the consents
provided by the Revolving Lenders, the effectiveness of the Additional Revolving
Commitments and the obligations of the Replacement Term A-2 Lenders and the
Replacement Term A-3 Lenders to make Replacement Term A-2 Loans and Replacement
Term A-3 Loans will automatically terminate, if each of the conditions set forth
or referred to in Sections 1.02(h) and 1.04 hereof has not been satisfied at or
prior to 5:00 p.m., New York City time, on October 20, 2017.
ARTICLE II.
Miscellaneous
SECTION 2.01.    Representations and Warranties. (a) To induce the other parties
hereto to enter into this Agreement, the Borrowers represent and warrant to each
of the Lenders, including the Revolving Lenders, the Replacement Term A-2
Lenders and the Replacement Term A-3 Lenders, and the Administrative Agents
that, as of the Second Refinancing Amendment Effective Date and after giving
effect to the transactions and amendments to occur on the Second Refinancing
Amendment Effective Date, this Agreement has been duly authorized, executed and
delivered by each of Holdings, the Company and the Borrowers and constitutes,
and the Credit Agreement, as amended hereby on the Second Refinancing Amendment
Effective Date, will constitute, its legal, valid and binding obligation,
enforceable against each of the Loan Parties in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.(b)    The representations and warranties of each Loan Party set forth
in the Loan Documents are, after giving effect to this Agreement on such date,
true and correct in all material respects on and as of the Second Refinancing
Amendment Effective Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties were true
and correct in all material respects as of such earlier date).
(c)    After giving effect to this Agreement and the transactions contemplated
hereby, no Default or Event of Default has occurred and is continuing on the
Second Refinancing Amendment Effective Date.
(d)    On the Second Refinancing Amendment Effective Date, immediately after the
consummation of the transactions contemplated under this Agreement to occur on
the Second Refinancing Amendment Effective Date, the Company and its
Subsidiaries are, on a consolidated basis after giving effect to such
transactions, Solvent.
SECTION 2.02.    Effect of Amendment. (a) Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of, the Lenders or the
Administrative Agents under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan


14

--------------------------------------------------------------------------------





Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. The parties hereto acknowledge and agree that
the amendment of the Credit Agreement pursuant to this Agreement and all other
Loan Documents amended and/or executed and delivered in connection herewith
shall not constitute a novation of the Credit Agreement and the other Loan
Documents as in effect prior to the Second Refinancing Amendment Effective Date.
Nothing herein shall be deemed to establish a precedent for purposes of
interpreting the provisions of the Credit Agreement or entitle any Loan Party to
a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document in similar or different
circumstances. This Agreement shall apply to and be effective only with respect
to the provisions of the Credit Agreement and the other Loan Documents
specifically referred to herein.
(b)    On and after the Second Refinancing Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import, and each reference to the Credit Agreement,
“thereunder”, “thereof”, “therein” or words of like import in any other Loan
Document, shall be deemed a reference to the Credit Agreement, as amended
hereby. This Agreement shall constitute a Refinancing Amendment entered into
pursuant to Section 2.21 of the Credit Agreement in respect of the Original Term
A-2 Loans and the Original Term A-3 Loans and a “Loan Document” for all purposes
of the Credit Agreement and the other Loan Documents.


SECTION 2.03.    Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York. The provisions
of Sections 9.09 and 9.10 of the Credit Agreement shall apply to this Agreement
to the same extent as if fully set forth herein.SECTION 2.04.    Costs and
Expenses. The Borrowers agree to reimburse the Administrative Agents and the
Second Refinancing Amendment Arrangers for their reasonable out of pocket
expenses in connection with this Agreement and the transactions contemplated
hereby, including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel LLP, counsel for the Administrative Agents and the Second
Refinancing Amendment Arrangers.SECTION 2.05.    Counterparts. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. Delivery of any executed counterpart of a signature
page of this Agreement by facsimile transmission or other electronic imaging
means shall be effective as delivery of a manually executed counterpart
hereof.SECTION 2.06.    Headings. The headings of this Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.


15

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their officers as of the date first above written.
 
DENALI INTERMEDIATE INC.
 
 
 
 
BY
/s/ Janet M. Bawcom
 
 
NAME: Janet M. Bawcom
 
 
TITLE: Senior Vice President and Assistant Secretary
 
 
 
 
 
 
 
DELL INC.
 
 
 
 
BY
/s/ Janet M. Bawcom
 
 
NAME: Janet M. Bawcom
 
 
TITLE: Senior Vice President and Assistant Secretary
 
 
 
 
 
 
 
DELL INTERNATIONAL L.L.C.
 
 
 
 
BY
/s/ Janet M. Bawcom
 
 
NAME: Janet M. Bawcom
 
 
TITLE: Senior Vice President and Assistant Secretary
 
 
 
 
 
 
 
EMC CORPORATION
 
 
 
 
BY
/s/ Janet M. Bawcom
 
 
NAME: Janet M. Bawcom
 
 
TITLE: Senior Vice President and Assistant Secretary






--------------------------------------------------------------------------------





 
CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH,
as a Term Loan B Administrative Agent and Collateral
Agent
 
 
 
 
BY
/s/ Judith E. Smith
 
 
Name: Judith E. Smith
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
BY
/s/ D. Andrew Maletta
 
 
Name: D. Andrew Maletta
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.,
as Term Loan A/Revolver
Administrative Agent
 
 
 
 
BY
/s/ Bruce S. Borden
 
 
Name: Bruce S. Borden
 
 
Title: Executive Director






--------------------------------------------------------------------------------





REPLACEMENT TERM A-2 LENDER SIGNATURE PAGE


The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Agreement and agrees to convert 100% (or such lesser amount as
may be notified to such Existing Term A-2 Lender by the Term Loan A/Revolver
Administrative Agent) of its outstanding Term A-2 Loans into Replacement Term
A-2 Loans in a like principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loans.
IN WITNESS WHEREOF, the undersigned has caused this Replacement Term A-2 Lender
Signature Page to be executed and delivered by a duly authorized officer.
 
                                                                                ,
 
as a Replacement Term A-2 Lender (type name of the
legal entity)
 
 
 
 
By:
___________________________________
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
If a second signature is necessary:
 
 
 
 
By:
___________________________________
 
 
Name:
 
 
Title:








--------------------------------------------------------------------------------





REPLACEMENT TERM A-3 LENDER SIGNATURE PAGE


The undersigned Existing Term A-3 Lender hereby irrevocably and unconditionally
consents to this Agreement and agrees to convert 100% (or such lesser amount as
may be notified to such Existing Term A-3 Lender by the Term Loan A/Revolver
Administrative Agent) of its outstanding Term A-3 Loans into Replacement Term
A-3 Loans in a like principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-3 Loans.
IN WITNESS WHEREOF, the undersigned has caused this Replacement Term A-3 Lender
Signature Page to be executed and delivered by a duly authorized officer.
 
                                                                                ,
 
as a Replacement Term A-3 Lender (type name of the
legal entity)
 
 
 
 
By:
___________________________________
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
If a second signature is necessary:
 
 
 
 
By:
___________________________________
 
 
Name:
 
 
Title:








--------------------------------------------------------------------------------





REVOLVING LENDER SIGNATURE PAGE


IN WITNESS WHEREOF, the undersigned has caused this Revolving Lender Signature
Page to be executed and delivered by a duly authorized officer.
 
                                                                                ,
 
as a Revolving Lender (type name of the legal entity)
 
 
 
 
By:
___________________________________
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
If a second signature is necessary:
 
 
 
 
By:
___________________________________
 
 
Name:
 
 
Title:








--------------------------------------------------------------------------------





ADDITIONAL REPLACEMENT TERM A-2 LENDER SIGNATURE PAGE


IN WITNESS WHEREOF, the undersigned has caused this Additional Replacement Term
A-2 Lender Signature Page to be executed and delivered by a duly authorized
officer.
 
                                                                                ,
 
as an Additional Replacement Term A-2 Lender (type
name of the legal entity)
 
 
 
 
By:
___________________________________
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
If a second signature is necessary:
 
 
 
 
By:
___________________________________
 
 
Name:
 
 
Title:










--------------------------------------------------------------------------------










Annex I




Date
Term A-2 Loan
Amount
January 31, 2018
$55,625,000.00
April 30, 2018
$55,625,000.00
July 31, 2018
$55,625,000.00
October 31, 2018
$55,625,000.00
January 31, 2019
$111,250,000.00
April 30, 2019
$111,250,000.00
July 31, 2019
$111,250,000.00
October 31, 2019
$111,250,000.00
January 31, 2020
$111,250,000.00
April 30, 2020
$111,250,000.00
July 31, 2020
$111,250,000.00
October 31, 2020
$111,250,000.00
January 31, 2021
$778,750,000.00
April 30, 2021
$778,750,000.00
July 31, 2021
$778,750,000.00





